Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit10.22AC

 

TWENTY-EIGHTH AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

 

 

This TWENTY-EIGHTH AMENDMENT (the “Amendment”) is made by and between CSG
Systems, Inc. (“CSG”) and Comcast Cable Communications Management, LLC
(“Customer”). The Effective Date of this Amendment is the date last signed
below.  CSG and Customer entered into a certain CSG Master Subscriber Management
System Agreement (CSG document #2501940) with an effective date of March 1, 2013
(the “Agreement”), and now desire to amend the Agreement in accordance with the
terms and conditions set forth in this Amendment. If the terms and conditions
set forth in this Amendment shall be in conflict with the Agreement, the terms
and conditions of this Amendment shall control. Any terms in initial capital
letters or all capital letters used as a defined term but not defined in this
Amendment shall have the meaning set forth in the Agreement. Upon execution of
this Amendment by the Parties, any subsequent reference to the Agreement between
the Parties shall mean the Agreement as amended by this Amendment. Except as
amended by this Amendment, the terms and conditions set forth in the Agreement
shall continue in full force and effect according to their terms.

 

 

CSG and Customer agree to the following as of the Effective Date:

 

1.

Customer has requested and CSG has agreed to implement and install the CSG
Foreign Exchange Interface for Customer’s Production and QAYA environments.  CSG
will develop and implement the CSG Foreign Exchange Interface pursuant to
mutually agreed upon Statements of Work between CSG and Customer.

 

2.

As of the Amendment Effective Date, Schedule F, Fees, Section IV, Ancillary
Products and Services, Subsection A., titled “Ancillary services for Non-Rated
Video and Non-Rated High-Speed Data and Residential Voice Services” is hereby
amended to add a new Subsection 29, titled “CSG Foreign Exchange Interface,” as
follows:

 

Description of Item/Unit of Measure

Frequency

Fee

29.CSG Foreign Exchange Interface

 

 

1.****** Support and Maintenance Fee (Note 1) (Note 2) (Note 3)

******

$**********

2.Implementation Fees (Note 4)

*** *******

*****

Note 1:  For purposes of this Amendment, Foreign Exchange Interface
(“Interface”) shall mean the CSG developed interface for use with Customer’s
foreign exchange telephone number product named “*****.”  ***** is a Customer
designed and developed system which shall be used by Customer to facilitate a
********* **** **** of ********* ******* for ************** and *********
********.  CSG will provide the real time Interface to provide functionality for
the transactions between CSG’s Advanced Convergent Platform Voice application
(“ACPV”) and *****.  The Interface will provide the necessary support
functionality related to *****.

Note 2:  In order to maintain operational efficiency of the environments, CSG
will have timeout values regarding the Foreign Exchange Interface that will
ensure the continuation of the order process when slow/no response situations
occur.  In the event of an error received from the CSG Foreign Exchange
Interface, CSG will continue with the order process without Foreign Exchange
data.  In order for CSG to evaluate criteria, Customer shall provide CSG with a
list of ********* ***** ******** coming from Customer’s ******** ***** *****
******.  Customer will provide written notification of any changes to the error
messages for evaluation by CSG.

Note 3: SLBOS transactions shall be counted and invoiced in accordance with the
CSG SmartLink® BOS Environment and Transactions Per Second (“TPS”) fees as
outlined in Schedule F, Section II (Threshold Usage Items), Subsection A.3.
(Adjusted SLBOS / ENI Transactions per Second (“TPS”) for New and Additional
Subscribers).

Note 4:  Notwithstanding any restrictions set forth in the Agreement related to
the use of the A***** ******* ********** *** ******* ********** ***, CSG and
Customer agree to use the ****** ******* ********** *** ******* ********** ***,
as prescribed by Section 3.4(d) of the Agreement, for the first phase of
implementation of the CSG Foreign Exchange Interface for Customer’s Production
and QAYA environments (identified by projects ACPFTR-2848 and ACPFTR-3060). Upon
the completion of the first phase of implementation of the CSG Foreign Exchange
Interface, the ****** ******* ********** will be decremented by the appropriate
number of hours. The fees for the second phase of implementation of CSG Foreign
Exchange Interface shall be set forth in a mutually agreeable Statement of Work
(“SOW”) between the parties (CSG document number 4115523).

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

 

The fees set forth in the fee table above are subject to increase pursuant to
Section 5.4, Adjustment to Fees, of the Agreement.

 

 

THIS AMENDMENT is executed on the day and year last signed below (“Effective
Date”).

 

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC (“CUSTOMER”)

 

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Jeur Abeln

 

By:  /s/ Gregory L. Cannon

 

Name: Jeur Abeln

 

Name:  Gregory L. Cannon

 

Title:  Senior Vice President Procurement

 

Title:  SVP, Secretary & General Counsel

 

Date:  6-28-2017

 

Date:  4/4/17

 

 